DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are moot in view of the new grounds of rejection.  Additionally, the Examiner respectfully disagrees that Ilung-Mbuyamba fails to disclose extracting an outline because it clearly states on pg. 7 of the reference that the vascular structure is extracted from the cT1MR data. Such a structure is considered an “outline”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9, 17, 19, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Vascular Structure Identification in Intraoperative 3D Contrast-Enhanced Ultrasound Data” by E. Ilunga-Mbuyamba.  Sensors. 16(4): 497. pp.1-14 (hereinafter as EIM, of record) in view of Srinivasan (US 2011/0218435).
Regarding claims 1, 17, and 19, EIM discloses an ultrasonic diagnostic apparatus, medical imaging processing apparatus, and a non-transitory computer readable medium (Abstract: “intraoperative 3D Contrast-Enhanced Ultrasound (CEUS)”) comprising: processing circuitry configured to acquire a contrast image (p.7: “3D-iCEUS”) and a vascular structure image which includes a vascular structure in an image acquisition mode capable of capturing the vascular structure (p.7: “cT1MR”), extract an outline of the vascular structure from the vascular structure image, superimpose the outline of the vascular structure on the contrast image to generate a superimposed image (Figs. 2 and 5cdef; p.7: “the vascular structure extracted from the cT1MR data is overlaid on the 3D-iCEUS” - the vascular structure is an outlined representation of the structure), and display superimposed images on a display (Figs. 5cdef).  EIM does not explicitly disclose that the display provides how a contrast agent flows into an area between outlines of the vascular structure.  However, Srinivasan teaches contrast agent imaging being used to identify borders ([0051]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the contrast imaging of Srinivasan to the imaging of EIM, as to provide visualization of contrast agent flow with respect to intervening anatomical structures.
Regarding claim 3, EIM discloses that the processing circuitry is configured to acquire the vascular structure image according to a mode capable of capturing a microvascular structure as the image acquisition mode (p.5: “Vascular Structure Identification”).
Regarding claim 5, EIM discloses that the processing circuitry is configured to superimpose the outline of the vascular structure on an image in which a tissue image is superimposed on the contrast image to generate the superimposed image (Figs. 5cdef).
Regarding claim 9, EIM discloses that the contrast image comprises multiple contrast images, and the processing circuity is configured to sequentially acquire multiple contrast images, sequentially generate multiple superimposed images by superimposing the outline of the vascular structure on each contrast image of the multiple contrast images, and sequentially display the multiple superimposed image on the display (Figs. 5cdef shows sequentially superimposed images).
Regarding claims 20-22, EIM discloses acquiring a contrast image in real time and displaying a superimposed image in real time (pp.5-6, Fig. 4: “Intraoperative step” along with ultrasound scanning implies a real time acquisition and display of the superimposed image).

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Vascular Structure Identification in Intraoperative 3D Contrast-Enhanced Ultrasound Data” by E. Ilunga-Mbuyamba.  Sensors. 16(4): 497. pp.1-14 (hereinafter as EIM, of record) in view of Srinivasan (US 2011/0218435), as applied to claims 1 and 17 above, in view of Yoshiara (US 20150141828, of record).
Regarding claims 7 and 18, neither EIM nor Srinivasan explicitly disclose that the processing circuitry is configured to switch a parallel display of the contrast image and a tissue image on the display to a parallel display of the superimposed image and the tissue image on the display.  However, Yoshiara teaches switching a parallel display between a contrast image and a tissue image ([0135], [0139], [0140]; Fig. 13).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the display of Yoshiara to the imaging of EIM and Srinivasan, as to provide enhanced visualization of both images.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Vascular Structure Identification in Intraoperative 3D Contrast-Enhanced Ultrasound Data” by E. Ilunga-Mbuyamba.  Sensors. 16(4): 497. pp.1-14 (hereinafter as EIM, of record) in view of Srinivasan (US 2011/0218435), as applied to claim 1 above, in view of Sato (US 20140187902, of record).
Regarding claim 11, neither EIM nor Srinivasan explicitly disclose that the processing circuitry is configured to perform a translucent processing on a portion of the vascular structure appearing on a near side along a projection direction when rendering the superimposed image, the superimposed image being a three-dimensional image.  However, Sato teaches performing translucent processing on a portion of a vascular structure (Fig. 4; [0023]; [0066]; [0084]…[0086]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the processing on Sato to the imaging of EIM and Srinivasan, as to provide enhanced visualization.

Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Vascular Structure Identification in Intraoperative 3D Contrast-Enhanced Ultrasound Data” by E. Ilunga-Mbuyamba.  Sensors. 16(4): 497. pp.1-14 (hereinafter as EIM, of record) in view of Srinivasan (US 2011/0218435), as applied to claim 1 above, in view of Kawagashi (US 20110190633, of record).
Regarding claim 13, neither EIM nor Srinivasan explicitly disclose processing circuitry configured to perform processing of assigning a part a color different from the other part of the vascular structure, the part being present on a front side along a projection direction when rendering the superimposed image, and the superimposed image being a three-dimensional image.  However, Kawagashi teaches processing a part a color different from another part of a vascular structure (Fig. 8; [0067]…[0069]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the processing on Sato to the imaging of EIM and Srinivasan, as to provide enhanced visualization.

Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Vascular Structure Identification in Intraoperative 3D Contrast-Enhanced Ultrasound Data” by E. Ilunga-Mbuyamba.  Sensors. 16(4): 497. pp.1-14 (hereinafter as EIM, of record) in view of Srinivasan (US 2011/0218435), as applied to claim 1 above, in view of “Seeing the Unseen New Techniques in Vascular Imaging: Superb Micro-Vascular Imaging” by Hata et al. Toshiba Leading Innovation.  2014 (hereinafter as Hata, of record).
Regarding claim 15, neither EIM nor Srinivasan explicitly disclose that the processing circuitry is configured to analyze a feature of a motion artifact to acquire the vascular structure image by a method of suppressing only the motion artifact while leaving a predetermined minute signal.  However, Hata teaches analyzing a feature of a motion artifact to acquire a vascular structure image using a method of suppressing the motion artifact while preserving a predetermined minute signal (Figs. 8-21).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the analysis of Hata to the imaging of EIM and Srinivasan, as to provide enhanced visualization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793